MEMORANDUM**
William S. Ellis, Jr., the sole equity security holder of Chapter 11 Debtor Upland Partners, appeals pro se the district court’s judgment affirming the bankruptcy court’s order denying Ellis’ motion to dis*166miss the involuntary Chapter 11 bankruptcy case pursuant to 11 U.S.C. § 1112(b). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the bankruptcy court’s decision regarding a motion to dismiss pursuant to 11 U.S.C. § 1112(b). Marsch v. Marsch (In re Marsch), 36 F.3d 825, 828 (9th Cir.1994). We affirm.
The bankruptcy court did not abuse its discretion when it denied Ellis’s motion to dismiss because he failed to show, among other things, an “inability to effectuate a plan” or that dismissal was in “the best interest of creditors and the estate.” 11 U.S.C. § 1112(b).
Ellis’s remaining contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.